Exhibit 32.1 Certification Under Section906 of the Sarbanes-Oxley Act of 2002 In connection with the filing of the Quarterly Report on Form 10-Q for the period ended September 30, 2008 (the “Report”) by ProElite, Inc., (“Registrant”), each of the undersigned hereby certifies that, to his knowledge: 1. The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of Registrant as of and for the periods presented in the Report. Date: November 18, 2011 /s/ Paul Feller Paul Feller Chief Executive Officer (Principal Executive Officer) /s/ Charles R. Bearchell Charles R. Bearchell Chief Financial Officer (Principal Accounting Officer)
